Order, Supreme Court, Bronx County (Janice L. Bowman, J.), entered on or about November 1, 2004, which denied defendants’ motion for partial summary judgment dismissing plaintiffs’ Labor Law §§ 200, 240 (1) and § 241 (6) claims and plaintiffs’ cross motion for partial summary judgment on their Labor Law § 240 (1) claim, unanimously modified, on the law, to grant plaintiffs’ cross motion, and otherwise affirmed, without costs, and the matter remanded for further proceedings.
Plaintiffs’ cross motion was opposed and denied upon the singular ground that there was a question of fact as to whether plaintiff at the time of his accident was acting in a capacity entitling him to the protection of Labor Law § 240 (1). Our review of the record, however, discloses that defendants essentially admitted in their answer that on the occasion in question plaintiff was in fact performing an inspection integral to the progress of an ongoing construction project (see Campisi v Epos Contr. Corp., 299 AD2d 4 [2002]; Aubrecht v Acme Elec. Corp., 262 AD2d 994 [1999]).
We have considered defendants’ remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Ellerin, Gonzalez and Catterson, JJ.